Citation Nr: 0420414	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1970.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, dated in December 2002, that denied the 
veteran's request to reopen the previously denied claim of 
entitlement to service connection for schizophrenia, 
undifferentiated type, competent, previously diagnosed as 
anxiety reaction and emotionally unstable personality 
reactive depression and variety psychoses (also claimed as 
Bipolar II disorder and depression with psychotic features).  
The issue has been restated on the caption for brevity.  The 
case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  In an October 1977 Board decision the veteran's appeal 
for restoration of service connection for a claimed acquired 
psychiatric disability was denied.

3.  In an April 1987 RO decision service connection for a 
nervous condition was denied.

4.  The evidence submitted since the last final decision on 
the merits in April 1987, relates to an unestablished fact 
necessary to substantiate the veteran's claim.  The evidence 
is not cumulative or redundant of previously considered 
evidence, and is new.  The evidence raises a reasonable 
possibility of substantiating the appellant's claim.


CONCLUSION OF LAW

Evidence submitted since the final April 1987 decision is new 
and material; the claim is reopened.  38 U.S.C.A. §§ 1110, 
5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 3.303, 
20.1100, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Section 3 of the VCAA indicates that the provisions of the 
statute do not require VA to reopen a claim that has been 
disallowed in the absence of presentation of new and material 
evidence.  38 U.S.C.A. §5103A.  VA has determined that 
although the provisions of the VCAA do not require that a 
previously denied claim be reopened, VA does have a duty to 
notify the appellant of the evidence needed to substantiate a 
claim.  See e.g. Veterans Benefits Administration Fast Letter 
01-02 (January 9, 2001).  

The Board finds that VA's duties have been fulfilled in the 
instant case.  The RO has informed the appellant of the law 
and regulations applicable to claims to reopen claims for 
service connection as well as what evidence is needed to 
support such claims in a May 2002 VCAA notification letter, 
the December 2002 rating decision, and in the July 2003 
Statement of the Case.  The appellant has been given the 
opportunity to submit evidence and argument in response to 
the SOC.  The veteran has done so at the Board hearing in 
December 2003 and in a February 2004 letter, and has waived 
agency of original jurisdiction consideration on both 
occasions of the evidence.  The May 2002 VCAA notification 
letter indicated that VA would request any pertinent medical 
records identified by the veteran.  As such, the appellant 
was kept apprised of what he must show to reopen his claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board notes that the duty to notify was fulfilled prior 
to the veteran's application to reopen being adjudicated.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 
24, 2004).  Regardless, the Board also finds that any defect 
with respect to the timing of the fulfillment of any VCAA 
notice requirements in this case was harmless error.  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. §20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an RO decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the RO or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, as set 
forth above, the information provided to the veteran met the 
requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has also been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The Board notes that 
the veteran has submitted relevant evidence on several 
occasions subsequent to the fulfillment of the VCAA's notice 
requirement.

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service department medical 
records are on file, as are post-service VA clinical and 
hospitalization records covering three decades.  The RO has 
also requested all post-service clinical records identified 
by the veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. §3.159(c)(1) - (3) (2003).  There is no indication 
of outstanding, relevant evidence.  

Law and Regulation - Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin....[P]ersonality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1995).  However, VA Office of General 
Counsel has held that such defects can be subject to 
superimposed disease or injury, and that, if the superimposed 
disease or injury occurs during service, service connection 
may be warranted.  See VAOPGCPREC 82-90 (July 18, 1990); see 
also 38 C.F.R. 
§ 4.127 (2003) (indicating that disability resulting from a 
mental disorder that is superimposed upon mental retardation 
or a personality disorder may be service connected).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2003); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2003).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2003); see 
38 U.S.C.A. § 1101(3) (West 1991 & Supp. 2002); and 38 C.F.R. 
§ 3.309(a) (2003) (listing applicable chronic diseases, 
including psychoses).  

Law and Regulation - New and Material Evidence

Shortly after his separation from service in February 1970, 
the veteran was service-connected for an acquired psychiatric 
disorder.  In February 1977, the RO severed service 
connection, finding that the psychiatric disorder had been 
misdiagnosed and that only a personality disorder, as 
diagnosed during service, had been manifested in service.  
The veteran's appeal of the severance of service connection 
for a psychiatric disorder was denied by an October 1977 
Board decision.  That decision is final.  38 U.S.C.A. 
§7104(b) (West 2002).  The RO denied the veteran's request to 
reopen in May 1980.  In April 1987, the RO reopened and 
denied a subsequent claim for service connection for a 
nervous condition.  This denial was confirmed in a confirmed 
rating decision dated in May 1987.  These RO determinations 
are also final and may only be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002).

The Court has held that VA is constrained to review only that 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, therefore, the Board will review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, all of the additional evidence submitted 
since the RO's previous decision denying the veteran's claim 
in April 1987.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis. First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, if 
the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old. 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
November 20, 2000 with respect to the standard for reopening 
claims contained in § 3.156(a).  The provisions of § 3.156(b) 
are only applicable to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case because the appellant 
filed the claim to reopen in February 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2003).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The evidence of record at the time of the April 1977 Board 
decision denying the veteran's appeal of the severance of 
service connection consisted of preservice medical records, 
service medical records, post-service VA clinical and 
hospitalization records, reports of VA compensation 
examinations, and a private psychiatric report, as well as 
the veteran's own written contentions and hearing testimony.

Pre-service medical records showed the veteran was 
hospitalized at Kings County Hospital and Creedmore State 
Hospital for a period of a year from March 1963 to 1964.  He 
was initially admitted with a diagnosis of schizophrenic 
reaction; however, over the course of the year this diagnosis 
was changed to "primary behavior disorder in children, 
conduct disturbance."   

Service medical records reveal that the veteran was cleared 
for duty psychiatrically prior to his acceptance into service 
in September 1968.  A July 1968 neuropsychiatric examination 
reviewed his history of hospitalization in 1963 and 1964.  
There was no evidence of psychosis at the time of the 
examination.  

The report of a January 1970 Medical Board shows the veteran 
was admitted to the psychiatric ward of a Naval Hospital with 
a diagnosis of Passive Aggressive Personality.  Prior to the 
veteran's admittance, he had cut his wrist in a suicide 
attempt.  According to the veteran at that time, he had been 
feeling despondent over marital and financial difficulties.  
The veteran's past psychiatric history revealed that he had 
had a lifetime of emotional difficulty.

Review of the veteran's treatment showed the veteran had 
trouble getting along with other people.  He was resistive 
and tried to manipulate to avoid dealing with his own 
problems.  He gradually became more cooperative and began to 
develop a greater sense of being able to cope with things.  
He began the process of getting an annulment after finding 
his wife was having an affair.

The Medical Board report noted that a meeting of staff 
psychiatrists met and discussed the veteran's case.  It was 
the opinion of the doctors present that the veteran suffered 
from a passive aggressive personality.  It was the unanimous 
opinion that the veteran was unsuitable for further duty and 
should be discharged.  

It was the opinion of the Medical Board that the veteran 
suffered from an inherent pre-existing personality disorder 
that rendered him unsuitable for service.  The veteran was 
found not to suffer from any disability that was the result 
of an incident of the Naval Service or that had been 
aggravated thereby.  It was noted that the diagnosis 
represented an inherent, pre-existing defect that impaired 
functional usefulness to such an extent as to cause military 
unsuitability.  He had received maximum benefit from 
hospitalization, and further treatment was not indicated.

The veteran was discharged from service in February 1970.  In 
an April 1970 rating decision, service connection was granted 
based on the veteran's service medical records and a VA 
examination report.  The 1970 examination report is said to 
have contained a diagnosis of anxiety neurosis in an 
emotionally unstable personality.  

In April 1971, the veteran underwent a VA examination.  A 
diagnosis of anxiety neurosis (reactive) in an emotionally 
unstable personality was made.  The veteran blamed his 
suicide attempt in service on interpersonal relationship 
difficulties in the service as well as what he stated was a 
false accusation of being absent without leave (AWOL) and 
marriage difficulties.  The examiner noted the veteran's pre-
service hospitalization and also noted that the veteran 
reported having attempted suicide when he was 16 or 17 years 
old.

The veteran was hospitalized at the Montrose N.Y. VA hospital 
in August 1973.  A diagnosis of schizophrenia, schizophrenia-
affective was noted.

The veteran was hospitalized at the Fayetteville N.C. VA 
hospital from December 1973 to January 1974.  The details of 
the interpersonal difficulties he experienced during service 
were recounted.  A diagnosis was made of schizophrenia, 
schizoaffective type with some paranoid features.

From September to October 1974, the veteran again was 
hospitalized at the Fayetteville VA hospital.  The staff 
psychiatrist noted that the veteran was "just as 
torrentially argumentative and just as unrealistic in 
expressing wishes for 'instant' recognition, wealth and fame, 
as he appeared to me in December 1973.  Again I can find no 
evidence of schizophrenic disorder or of cyclothymia, only of 
immaturity, passive dependency and passive aggression.  Again 
there was also the gradual change toward friendliness and 
professions of 'acceptance'."  The veteran was noted to have 
impulsively demanded his discharge stating he would go to 
Washington D.C. for treatment.

The veteran was hospitalized at the Washington VA hospital 
from October 1974 to January 1975.  The veteran was noted to 
have complaints of being anxious and depressed.  He had had 
frequent hospitalizations since his father had died two years 
earlier.  He had been having recurrent episodes of depression 
with multiple suicide attempts involving either pills or 
cutting of his wrists.

Mental status on admission revealed the veteran was alert and 
oriented but very suspicious, ingratiating, and covertly 
hostile.  The veteran was very manipulative.  His mood was 
described as controlling, hostile, and slightly depressed.  
His affect was flat.  His stream of talk was without 
looseness of associations.  The veteran described having 
auditory hallucinations telling him that he was worthless and 
to kill himself.  The veteran described the feeling that 
people were always against him and that they would 
occasionally talk about him, but he described no specific 
paranoid ideational system.  He had some suicidal ideation.

On admission, the initial diagnosis had been schizophrenia 
with depression.  But the day after admission it was felt 
that the veteran showed no evidence of psychosis.  During the 
first month of hospitalization the veteran was able verbalize 
much anger and hostility and limited his acting out behavior.  
During his second month of hospitalization the veteran began 
acting out, frequently cutting therapy sessions and leaving 
the hospital without leave.  The discharge diagnosis was 
schizophrenia, latent type.

In June 1976, the veteran was examined by a VA psychiatrist 
for compensation purposes.  The examiner noted that he knew 
the veteran having seen him in the Psychiatry Service on a 
couple of occasions.  The veteran's previous history and his 
claims file were reviewed.  The examiner noted that as one 
went back through the history in the claims file, he could 
see no clear-cut evidence at any time on any report that the 
veteran had ever been schizophrenic.  He had been hostile, 
and had given a history of some paranoid ideation at times.  
He had had some mood swings and acted out and had been 
manipulative on many occasions.  The examiner concluded that 
there was really no evidence that could be seen that the 
veteran was actually psychotic or had been psychotic or was 
in fact a schizophrenic.

The examiner concluded that the veteran currently carried on 
a diagnosis of schizophrenic reaction, schizoaffective type, 
when in actuality in the claims file and in the examination 
of the veteran he could see no cause for this or any reason 
whatsoever to think that the veteran was schizophrenic.  He 
was discharged from service with a diagnosis of passive 
aggressive personality, and the examiner thought that was 
perfectly right.  Several different examiners since that time 
had called him passive aggressive personality and this was 
all the examiner could see in the veteran.  The final 
diagnoses were passive aggressive personality, formerly 
diagnosed schizophrenic reaction, schizoaffective type with 
mild incapacity.

In response, the RO requested the veteran's pre-service 
medical records and a second VA examination with two 
psychiatrists to come to a conclusion regarding the correct 
diagnosis of the veteran's psychiatric disorder, if any.

The same examiner who had examined the veteran in June 1976 
again examined the veteran with a colleague in October 1976.  
He noted that since the June 1976 examination, the veteran 
had been given a diagnosis of schizoid personality or passive 
aggressive personality.  He had seen the veteran on a number 
of occasions, but had never seen the veteran to exhibit signs 
or symptoms of schizophrenia.  The veteran was noted to 
always appear very angry, hostile, and demanding; wanting 
someone to provide a service or give him something, but never 
expressing much interest in trying to get himself a job, go 
to work, or do something in that fashion.  The examiner noted 
the same concern that there was no evidence of schizophrenia 
on review of the veteran's history or on examination of the 
veteran.  He again noted a diagnosis of passive aggressive 
personality disorder.

The second examiner prepared a separate report.  In it she 
detailed the veteran's treatment and personal history as he 
related it.  On review of the claims folder, the examiner 
noted that the veteran had had several diagnoses, passive 
aggressive personality being the main one.  On other 
occasions he had been diagnosed schizophrenia, but there was 
no evidence in the examinations that there was any basis for 
the diagnosis of schizophrenia.  She noted after extensive 
review she could find absolutely no evidence that he had ever 
been psychotic.  He had been an angry individual who somehow 
or other believed that the world owed him a living.

On mental status examination, the veteran was described as 
surly, insolent, and resentful of questioning.  He talked 
spontaneously, coherently, and relevantly.  He became quite 
angry when questioned and became offensive and profane.  He 
had no evidence of any depression and he denied any suicidal 
ideation.  The examiner noted that it was apparent that any 
past suicidal tendencies or attempts had been based on anger 
rather than depression or a real desire to die.  He admitted 
to having a violent temper and becoming angry when things did 
not go his way.  He had no evidence of a thinking disorder 
and there were no delusions or hallucinations present.  He 
was mainly preoccupied with getting as much money as possible 
from the VA because he had no intention of doing anything 
except what he chose to do.  Although he blamed others for 
his failures, he did not really have any paranoid ideas.

The second examiner diagnosed passive aggressive personality.  
She noted that he displayed all the characteristics of an 
inadequate, passive dependent, angry personality.  He was 
neither physically or mentally deficient, but he did manifest 
inadaptability, ineptness, poor judgment, social instability 
and lack of physical and emotional stamina.  She noted that 
in the past the past he had been called passive aggressive.  
Because of his degree of anger and explosiveness, he seemed 
to be more of an aggressive personality than a passive 
personality.  At any rate, he had absolutely no evidence of 
any thinking disorder or psychosis.  He was an immature, 
passive, dependent, angry young man who had always apparently 
done just as he pleased and found excuses for this by blaming 
others.  No matter how tactfully questions were asked he took 
umbrage and appeared to be deliberately enjoying insulting 
the examiner.  She concluded that the veteran showed symptoms 
of inadequate personality in school, and apparently did 
somewhat better during the service than either before or 
after; however, there was nothing in his military records to 
indicate that he had a psychosis or neurosis during the 
service.

The veteran submitted a private psychiatrist's report, dated 
in July 1976, made in conjunction with the South Carolina 
Vocational Rehabilitation Department.  The psychiatrist 
diagnosed schizophrenia, paranoid type.  He recounted the 
veteran's social and family history.  The veteran reported 
having had a hard time getting it together.  He reported 
being very suspicious of people and hearing voices telling 
him he was no good.  He reported having attempted suicide on 
several occasions, including during his Naval service.  The 
veteran reported that he did not do much over the course of a 
day, but would like to start to do something because he did 
not like to stay idle.  He got upset very easily and his 
frustration tolerance was apparently very low.  The veteran 
said that when he got frustrated he hit his head against the 
wall, kicked the door, and was sometimes destructive at home.  
The examiner noted the veteran's daily activity seemed to be 
restricted due to his mental condition.

The veteran's affect was flat.  He showed looseness of 
associations.  He apparently had been actively hallucinating 
and also was delusional, thinking that people made fun of 
him, that they watched him, and he had enemies.  He was well 
oriented and his memory was good.  His intellectual capacity 
was normal, but his insight into his condition, and his 
judgment, abstract thinking, and reasoning were poor.  

In October 1977, the Board upheld the severance of service 
connection for the veteran's mental disorder.  The Board 
found that based upon the service medical records showing 
only treatment for a personality disorder and the more recent 
treatment records and VA examinations also showing only a 
diagnosis of personality disorder the grant of service 
connection had been clearly and unmistakably erroneous.  The 
strong evidence regarding the veteran's personality disorder 
outweighed the veteran's diagnoses, within several years of 
service, with both a psychoneurosis and a psychosis.  Because 
a personality disorder was not a service connectable 
disorder, the grant of service connection was severed.

Subsequent to the October 1977 Board decision, the veteran 
has attempted to reopen his claim on several occasions.  He 
and his spouse have reiterated the same basic contentions 
regarding his mental disorders and their origin during his 
period of service on many occasions.  

The new records show that the veteran was hospitalized at the 
Tuskegee, Alabama VA hospital with a diagnosis of manic-
depressive illness from September to October 1980.  In 
October 1980, the veteran was hospitalized in Columbia, South 
Carolina, after attempted suicide.  In December 1980, VA 
outpatient records show treatment for and diagnoses of 
schizophrenia, paranoid type.

The RO reopened and again denied the veteran's claim for 
service connection in January 1981.  

The veteran was hospitalized in March 1984 at the Washington, 
D.C., VA Medical Center (VAMC).  He was diagnosed with 
bipolar disorder, manic phase.  During a subsequent 
hospitalization at the DC VAMC in April 1984, the diagnosis 
was schizophrenia, chronic undifferentiated type.

In August 1984 the veteran was granted entitlement to a non-
service-connected pension based on permanent incapacity for 
substantially gainful employment.

In April 1987, the RO reopened and again denied the veteran's 
claim.  New evidence showed continued treatment at the 
Richmond Mental Health Center and admission to VA 
hospitalization in September 1986 with a diagnosis of 
schizoaffective disorder.   This rating was confirmed in May 
1987, following receipt of the Discharge Summary showing 
inpatient treatment for schizoaffective disorder from 
September to November 1986.

In January 2002, the veteran's representative submitted a 
request to reopen the veteran's claim of entitlement to 
service connection for his psychological disorder.  The 
veteran's representative noted treatment records were 
available at a variety of VA facilities.  Review of the 
claims folder indicates that these records have been obtained 
and attached to the claims folder.

Recent VA treatment records indicate continued treatment for 
bipolar II disorder, depression with psychotic features. In 
December 2003, the veteran's treating psychiatrist diagnosed 
schizoaffective disorder with paranoid personality traits.  
The psychiatrist noted that the veteran centered his thought 
content on how the Navy did not address his problems because 
he was diagnosed as a personality disorder and he had a 
psychiatric disorder that should have gotten compensation.  
The veteran was said to clearly present a long history of 
psychiatric problems having been diagnosed at various times 
as schizophrenia, bipolar, schizoaffective and personality 
disorder.  The veteran's psychotic symptoms and self 
destructive behavior as well as his response to major 
psychotropics was said to indicate a major psychiatric 
diagnosis, though he showed personality conflicts.  He 
concluded that the veteran's was a dual diagnosis case.

In December 2003, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.   The veteran waived 
RO review of documentary evidence submitted at that time.  
See 38 C.F.R. § 20.1304(c) (effective prior to January 23, 
2002).

In January 2004, the VA psychiatrist clarified his opinion, 
stating that the veteran's psychiatric disorder was long 
standing and most likely was present when he was on active 
duty.

Analysis

At the time of the last final decision in April 1987, the 
evidence as outlined above showed post-service treatment for 
various psychiatric disorders.  This evidence had been 
heavily outweighed by the evidence dating from the mid-1970's 
showing that the previous diagnoses had been erroneous and 
unsupported by the medical evidence.  The VA examiners had 
found that the only in service mental disorders had been 
properly diagnosed during service as a personality disorder, 
and that despite intervening diagnoses of psychoses of 
varying types, the most appropriate diagnosis for the 
veteran's mental disorder was a personality disorder for 
which service connection was not in order.  Evidence 
submitted between the Board decision upholding the severance 
of service connection and the April 1987 decision denying the 
veteran's request to reopen merely showed continued 
psychiatric treatment without relating that treatment to the 
veteran's period of service.

Since April 1987, the veteran has submitted the opinion of 
his treating VA psychiatrist that the veteran's current 
mental disorders date back to the veteran's period of active 
service.  While the opinion does not appear to be based upon 
a complete review of the veteran's treatment history, it does 
show some familiarity with that history.  The Board finds 
that this evidence is new because it was not previously 
submitted to agency decisionmakers and is neither cumulative 
nor redundant.  It is also material because, it relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.  The Board finds that the evidence also raises a 
reasonable possibility of substantiating the claim.  As such, 
the submittal of the evidence requires that the veteran's 
claim be reopened and adjudicated upon the merits subsequent 
to the completion of all appropriate notice and development.  
38 C.F.R. §§  3.156(a) (2003)


ORDER

New and material evidence having been received; the veteran's 
claim of entitlement to service connection for a mental 
disorder is reopened.


REMAND

Because of the favorable resolution of the veteran's appeal 
to reopen his claim of entitlement to service connection for 
a psychiatric disorder, the Board finds further development 
is necessary to comply with the VA's duty to notify and 
assist prior to adjudication on the merits.

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2003).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2003).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The veteran should be afforded an 
examination with a VA psychiatrist to 
determine the nature and etiology of the 
veteran' s mental disorders.  The claims 
folder and a copy of this decision and 
remand should be made available to the 
examiner for review before the 
examination.  The examiner should answer 
the following:  

i)	identify all of the veteran's 
current psychiatric diagnoses and 
annotate the onset of each disorder.  
ii)	indicate whether there is clear an 
unmistakable evidence that any 
disorder was present prior to 
service.  If so, indicate whether 
there is clear and unmistakable 
evidence that any disorder was not 
aggravated by service.  
iii)	If any disorder had its onset after 
service discharge, indicate whether 
each postservice disorder is 
causally related to service.  

3.  The issue on appeal should then be 
readjudicated.  If any benefit sought 
remains denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Mary Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



